Citation Nr: 0008163	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for frostbite of the 
hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from January 1944 
to September 1947 and from July 1950 to July 1953.  He had an 
additional period of active service, from April 1948 to July 
1950, from which he received a discharge under honorable 
conditions.  He served in Korea and his decorations include 
the Korean Service Medal.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO found that new and material 
evidence had not been presented to reopen claims for service 
connection for schizophrenia and for residuals of frostbite 
of the hands and feet. 

The instant claims and the issue of whether new and material 
evidence was presented to reopen a claim for service 
connection for residuals of frostbite of the feet were 
remanded by the Board in September 1997, for the purpose of 
further evidentiary development.  In August 1999, the RO 
reopened and granted the claim for service connection for 
residuals of frostbite of the feet, which constituted a 
complete grant of the benefits sought with regard to that 
issue.  As there is no indication that the veteran disagrees 
with the rating assigned for that disability, this claim is 
no longer on appeal and will not be discussed in the 
decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed.Cir. 1997).  In addition, the Board finds that the 
development specified in the September 1997 remand has been 
completed, and that the instant claims are ready for 
appellate adjudication.  

The Board has construed statements by the veteran on appeal 
as a claim for service connection for PTSD.  Although service 
connection for a neuropsychiatric condition, to include 
schizophrenia, has been denied previously, the record does 
not indicate adjudication of a claim for service connection 
for PTSD specifically.  In the September 1997 remand, the RO 
was instructed to clarify the issues which the veteran was 
claiming, and through his hearing testimony the veteran 
indicated his belief that he is entitled to benefits for 
post-traumatic stress disorder, and at that time he also 
described events surrounding his combat service.  As the 
claim for service connection has not been adjudicated 
previously by the RO, it is referred for appropriate action.  
The veteran is reminded of the obligation to submit a well 
grounded claim.  


FINDINGS OF FACT

1.  In August 1960, the Board denied entitlement to service 
connection for a neuropsychiatric condition by finding that 
the veteran did not have an acquired neuropsychiatric disease 
which was either incurred in or aggravated by military 
service.  

2.  In August 1960, the Board denied entitlement to service 
connection for residuals of frostbite of the hands by finding 
that there were currently no identifiable residuals of 
frostbite of the hands.  

3.  The additional pertinent evidence submitted since the 
August 1960 Board decision does not indicate the current 
manifestation of either a nervous disorder or residuals of 
frostbite of the hands, and as such, this additional evidence 
does not bear directly and substantially upon the specific 
matters under consideration; nor is it so significant that it 
must be considered in order to fairly decide the merits of 
claims for service connection for a nervous disorder or for 
residuals of frostbite of the hands.  



CONCLUSIONS OF LAW

1.  The additional evidence submitted since the Board's 
August 1960 decision does not constitute new and material 
evidence sufficient to reopen a claim for service connection 
for a nervous disorder, and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156(a) (1999).

2.  The additional evidence submitted since the Board's 
August 1960 decision does not constitute new and material 
evidence sufficient to reopen a claim for service connection 
for residuals of frostbite of the hands, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis. 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999), 38 C.F.R. § 20.1103 (1999). Prior decisions of the 
Board are final, and a claim disallowed by the Board may not 
be reopened and allowed and is not subject to revision on 
upon the same factual basis. 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999, 38 C.F.R. § 20.1100 (1999). 

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations made by the Board.  First, the Federal Circuit 
invalidated the test adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that evidence 
was new and material sufficiently to reopen a claim if the 
evidence, when considered with the other evidence, would 
raise a reasonable possibility of changing the outcome.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  Second, as a result of Hodge and the Federal 
Circuit's recitation that the determination of whether new 
evidence is sufficiently material is a "fact-specific 
determination," "a deferential standard of review of these 
decisions under 38 U.S.C. § 7261(a) becomes the proper one." 
Fossie v. West, 12 Vet. App. 1 (1998).  

In recent decisions and in light of the holding in Hodge, the 
Court has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 
3.156(a). Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well- 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  




As noted, the first step in the three-step analysis for new 
and material evidence claims is to determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(1999).  According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  

I.  New and Material Evidence to reopen a claim for a nervous 
disorder

Prior decisions

Service connection has been previously denied for a nervous 
disorder by both the RO and the Board.  In a March 1954 
rating decision, service connection was denied for residuals 
of concussion and resulting nervousness, on the basis that 
residuals of concussion and resulting nervousness were not 
found on last examination.  In a July 1955 rating action, 
service connection was denied for a nervous condition, due to 
the absence of a definite psychiatric diagnosis.  In November 
1956, the RO adjudicated the veteran's reopened claim for 
service connection for a nervous condition, and it was found 
that the veteran showed no evidence of anxiety or 
schizophrenia, not even latent, although he did show 
personality defect aggravated by alcohol.  In a July 1958 
rating decision, service connection was denied for 
schizophrenia on the basis that there was no evidence of a 
presently active psychosis.  The RO confirmed this decision 
in a December 1959 rating action, which the veteran appealed.  

In August 1960, the Board denied service connection for a 
neuropsychiatric condition.  At the time of this decision, 
the Board considered service medical records and the reports 
of various post-service examinations.  The service medical 
records show that in August 1949, the veteran was treated for 
a lacerated wound of the scalp which occurred when he was 
struck in the head with a club by a corporal.   At that time, 
he sustained a brain concussion and in September 1949, he 
underwent observation for possible intracranial damage with 
no disease found. 

In September 1952, it was noted that he had a history of 3-4 
"psychotic" episodes after drinking, and it was thought 
that he was experiencing a personality breakdown when alcohol 
had knocked out the super-ego inhibition.  He was 
hospitalized for similar conduct in February 1953 and 
diagnosed with inadequate personality.  He was rehospitalized 
in March 1953 due to behavior problems, and a June 1953 
physical evaluation report shows a diagnosis of schizophrenic 
reaction, latent.  Based on this diagnosis, the veteran was 
placed on the temporary disability retired list, effective 
July 1953.  

On post-service examination in February 1954, an assessment 
of no significant psychotic disturbance is shown.  In June 
1955, the veteran was hospitalized with complaints of nervous 
spells, and the discharge summary shows a clinical diagnosis 
of psychiatric illness, type undetermined due to insufficient 
hospitalization.  A May 1956 progress note shows treatment 
for impressions of anxiety reaction and "blackouts" of 
undetermined nature and origin.  On VA psychiatric 
examination in September 1956, diagnoses included 
schizophrenic reaction, latent, not found, and schizoid 
personality.  An October 1956 narrative summary shows an 
impression of anxiety reaction.  A June 1957 consultation 
report shows that when evaluated by the service department, 
the veteran was considered to be suffering from the symptoms 
and disease of similar nature to that for which he was 
retired.  The veteran was hospitalized by the Navy in 
December 1957, at which time a staff of neuropsychiatrists 
concluded that he presently revealed no evidence of 
psychosis, and a diagnosis of schizophrenic reaction, latent, 
in complete remission, was provided.  

Based on this evidence, in August 1960 the Board found that 
the psychiatric condition reported during active duty and 
subsequent thereto and which had been associated with 
alcoholism had been identified as a personality disorder, 
which was not a disability attributable to active duty or for 
which service connection could be granted.  The Board further 
noted that the record did not show that the veteran had an 
acquired neuropsychiatric disease which was either incurred 
in or aggravated by his military service.  The August 1960 
decision represents the last final disallowance of a claim 
for service connection for a nervous disorder.  


New and Material Evidence

The Board must now consider whether the evidence submitted 
since the August 1960 Board decision constitutes new and 
material evidence which is sufficient to reopen the veteran's 
claim in accordance with the provisions of 38 C.F.R. 
§ 3.156(a) (1999).  The relevant evidence submitted since 
August 1960 consists of VA outpatient and hospital treatment 
records, statements by the veteran on appeal, and the 
transcript of a personal hearing conducted in June 1992.  

A medical report, dated October 1970, shows that the veteran 
was assessed with anxiety after complaining of palpitations 
and an increasing level of anxiety.  VA outpatient and 
hospital records also show that the veteran was followed for 
various medical disorders, to include heart disease, 
diabetes, and kidney stones.  

At a personal hearing before a local officer in June 1992, 
the veteran testified that he participated in heavy fighting 
in Korea in 1950.  He did not indicate recent treatment for a 
nervous condition, and he reported that he had grown 
disheartened because the people he came in contact with in 
the past at the VA hospital seemed unconcerned about his 
situation.  

In a statement in support of his claim, dated November 1997, 
the veteran indicated that he has had no treatment for PTSD 
at any place except military medical facilities or VA medical 
facilities.  

On VA examination in July 1998, thought processes were 
normal, he was oriented in person, place, and time, and 
affect was appropriate.  The following diagnoses were 
provided:  Axis I, no diagnosis or condition on Axis I (not 
sufficient date to fulfill requirements for PTSD); Axis II, 
none; Axis III, shoulder pains and chronic pains in hands and 
feet with no apparent impairment of function or visible 
abnormality; Axis IV, no psychosocial or environmental 
problems other than those relating to the alleged pains; and 
Axis V, a Global Assessment of Functioning (GAF) of 68 was 
assigned.  The examiner indicated that there were no definite 
symptoms to qualify for PTSD.  

At the time of a personal hearing in October 1998, the 
veteran reported that he was claiming a nervous disorder 
which resulted from a combination of the concussion he 
sustained during service in addition to the physical 
disability of the hands and feet.  He indicated that during 
his time on the temporary disability retired list, he hoped 
that the condition would improve to the point where he could 
return to active duty.  The veteran stated that he currently 
received treatment for a nervous condition from time to time 
and that he was self-medicating with herbs.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence which is new and 
material to a claim for service connection for a nervous 
disorder.  Specifically, there is no additional medical 
documentation showing treatment for a nervous disorder (other 
than apparently transient anxiety in 1970) in the period 
between the Board's 1960 decision and the present time.  
While the veteran claims he receives such treatment from time 
to time, no medical records were submitted to corroborate 
this contention.  On VA examination in 1998, no Axis I 
diagnosis was found, and there is no evidence showing 
treatment or a current diagnosis for a nervous disorder or 
any other neuropsychiatric disability.  

As such, the additional evidence submitted since the Board's 
1960 decision does not bear directly and substantially upon 
the specific matter under consideration, as there is no 
evidence of a currently manifested nervous disorder for which 
service connection may be granted; nor is this evidence so 
significant that it must be considered in order to fairly 
decide the merits of a claim for service connection for a 
nervous disorder.  Accordingly, the Board finds that new and 
material evidence has not been presented, and the claim for 
service connection for a nervous disorder may not be 
reopened.  


II.  New and Material Evidence to reopen a claim for 
frostbite of the hands.

Prior decisions

In March 1954, service connection was originally denied for 
residuals of frostbite of the hands.  The RO based this 
decision on the February 1954 post-service VA examination 
report, which showed a diagnosis of no significant residuals 
of frostbite.  At that time, the RO also considered service 
medical records, which showed that the in January 1951, the 
veteran was treated residuals of frostbite of both hands and 
feet, sustained during November 1950 in Korea.  Subsequent 
in-service treatment is shown for symptoms of post-frostbite 
syndrome in the feet only.  

Service connection was again denied for residuals of 
frostbite of the hands and feet in November 1956, based on 
findings at the time of a September 1956 VA examination which 
showed that no residuals of frostbite of the hands and feet 
were found and the hands and feet were completely normal with 
the exception of an ingrown toenail on the left.  In a July 
1958 rating decision, the RO denied service connection for 
frostbite of the hands and feet on the basis that there was 
no evidence of the existence of residuals of frostbite of the 
hands and feet.  The RO confirmed this decision in a January 
1959 rating action, which the veteran appealed.  

In August 1960, the Board denied service connection for 
residuals of frostbite of the hands.  It was noted that 
service medical records showed that the veteran had been 
evacuated from Korea for frostbite of both hands and feet, 
incurred sometime in November 1950, and that he received 
treatment periodically thereafter during service for 
paresthesia.  The Board found that symptomatology referable 
to frostbite of the hands was not observed during numerous 
examinations of the veteran subsequent to service, and 
inasmuch as he had no identifiable residuals of frostbite of 
the hands, a grant of service connection therefor was not 
warranted.  The August 1960 decision represents the last 
final disallowance with regard to such a claim.  


New and Material Evidence

As noted, the Board must now consider whether the evidence 
submitted since the August 1960 Board decision constitutes 
new and material evidence which is sufficient to reopen the 
claim for service connection for residuals of frostbite of 
the hands.  The additional evidence submitted since August 
1960 consists of statements by the veteran on appeal, 
additional medical treatment records, and the veteran's 
testimony at 2 personal hearings.  

At a personal hearing before a local officer in June 1992, 
the veteran testified that in November 1970, he was serving 
in combat in Korea near the frozen Chosen Reservoir.  
According to the veteran, at one point he was knocked 
unconscious and when he came to his hands were frozen to the 
point where he could not bend his fingers.  He reported that 
residuals of this frostbite include brittle fingernails, 
peeling skin, pain, and his hands stay like ice when it is 
cold.  

Outpatient records, dated in 1993, show that the veteran gave 
a history of frostbite of the feet and he was treated for 
swelling and itching in the feet.  On VA mental status 
examination in July 1998, he complained of cracking skin of 
his hands, brittle nails, and pain which he related to 
residuals of frostbite.  Diagnoses included chronic pains in 
hands and feet with no apparent impairment of function or 
visible abnormality.  Additional VA outpatient records, dated 
in July 1998, show that the veteran was followed for gout and 
complaints of foot pain.  

At the time of a personal hearing in October 1998, the 
veteran reiterated that he sustained a cold injury in the 
form of frostbite to his feet and hands during active service 
in Korea, and he indicated current treatment with a cream 
substance for his hands and feet, which he received from VA.  

In support of his claims, the veteran also submitted 
publications regarding cold injury residuals and VA's policy 
regarding such.  

Having reviewed the evidence submitted since August 1960, the 
Board finds that the veteran has failed to present evidence 
which is new and material to a claim for service connection 
for frostbite of the hands.  Specifically, the additional 
evidence is negative for treatment or diagnoses relative to 
residuals of frostbite of the hands, and on VA examination in 
1998 there was no evidence of impairment of function or 
visible abnormality of the hands.  Although the veteran has 
complained of pain in his hands, no residuals of frostbite of 
the hands have been identified.  Therefore, the veteran has 
failed to present evidence of the current manifestation of 
the claimed disability.  As such, the Board finds that the 
additional documentation submitted since August 1960 does not 
bear directly and substantially upon the specific matter 
under consideration and this evidence is not so significant 
that it must be considered to fairly decide the merits of a 
claim for service connection for residuals of frostbite of 
the hands.  As new and material evidence has not been 
presented, therefore, the claim for service connection for 
residuals of frostbite of the hands may not be reopened.  


ORDER

As new and material evidence has not been presented, the 
claims for service connection for a nervous disorder and for 
residuals of frostbite of the hands are not reopened.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

